﻿99.	Mr. President, on behalf of my Government and myself, I would like to extend to you warm congratulations on your unanimous election to the presidency of the thirty-second session of the General Assembly. Your wide experience, your re- known judgement your well-known qualities as a diplomat and your dedication to the ideals of the United Nations augur well for the success of this session of the General Assembly. Your election to this high office is also a recognition by the international community of the constructive role which the Government and people of Yugoslavia, under the illustrious leadership of President Josip Broz Tito, are playing in world affairs. The warm fraternal relations that exist between Ethiopia and Yugoslavia, both of which have a common heritage of bitter struggle against fascism and identical aspirations to promote the ideals of the non-aligned movement, are an additional source of satisfaction to my delegation.
100.	I wish also to place on record our appreciation of the accomplishments of your distinguished predecessor, Ambassador Amerasinghe, who presided over the last session of the General Assembly with a high standard of leadership and objectivity.
101.	It is also my privilege to express my Government's sincere and profound joy in welcoming the Republic of Djibouti and the Socialist Republic of Viet Nam to membership in the United Nations.
102.	The admission of the Republic of Djibouti to the United Nations family gives us particularly great satisfaction. The Government and people of Ethiopia pledge their whole-hearted support and co-operation to the brotherly people and Government of the Republic of Djibouti in their task of nation-building and the preservation of their hard-won independence, sovereignty and territorial integrity. My Government strongly believes that Djibouti's vigilance in safeguarding its independence and territorial integrity will positively contribute towards the maintenance of peace and stability in the Horn of Africa.
103.	The international community has every reason to rejoice at seeing the Socialist Republic of Viet Nam at long last gain its rightful place in this Organization. The membership in the United Nations of the gallant people of Viet Nam, whose determination, steadfastness, perseverance and immense sacrifices determined the outcome of the bitter struggle for freedom and independence, is well deserved. It is therefore with a deep sense of emotion that I extend my warm congratulations to the Socialist Republic of Viet Nam on its admission to membership in the United Nations.
104.	The Ethiopian delegation drew the attention of the thirty-first session of the General Assembly to what it then regarded as disquieting developments in the world. We indicated that time was running out for the United Nations, precisely at a period when time was of the essence for the speedy solution of a number of complex problems confronting mankind. We also suggested that an impasse was being reached because of the tendency to use the United Nations as a platform for sterile confrontation rather than a medium for innovative co-operation. The present situation hardly justifies a better assessment.
105.	In our view, the world body is still increasingly gripped by a sense of helplessness leading to a high degree of cynicism. On the one hand, resolutions come pouring out of every session of our Assembly; high principles are enunciated from this podium and the Charter is quoted time and again-seemingly with great reverence. But, on the other hand, habitual violators of those same resolutions and principles of the Charter go unpunished, and new violators emerge in the knowledge that the United Nations can do nothing to them. As long as that cynical tendency continues, the world body will remain immobilized and mankind will be the poorer for it.
106.	One of the violators of the Charter—and, indeed, the most persistent of them all-is the South African Government. Built as it is on the odious system of apartheid, that regime has been allowed to violate every principle of the Charter and, thanks to its imperialist backers, has succeeded in getting away with it. Over the years, the South African Government has perfected its abhorrent racial system of apartheid and single-mindedly used it for oppressing the African majority in that country as well as in Namibia. The repeated calls of the international community to the apartheid regime to crimes against the African people have for a long gone unheeded. People .have been massacred, resources plundered, and aggression against neighbouring States committed; and yet the United Nations has not succeeded even in persuading South Africa's friends to stop their economic, military and diplomatic support of that racist regime.
Such utter helplessness on the part of the United Nations has only emboldened the apartheid regime in its barbarous acts of systematic extermination of African nationalists. The recent cold-blooded murder of Steven Biko in a racist prison is still fresh in our minds. Even through death, he and the other martyrs have advanced further the just cause of their oppressed compatriots.
109.	In Namibia, South Africa has continued its illegal occupation despite the definitive ruling of the International Court of Justice terminating South Africa's fictitious right to administer the Territory. In that case also, with the help of its imperialist supporters, South Africa has managed to defy world public opinion by utilizing manoeuvres ranging from outright arrogance to sham reasonableness. After the apartheid regime's diabolical plot to establish an interim puppet government through the so-called Turnhalle Conference was totally rejected by the people of Namibia as well as by the international community, that regime has now embarked again with the close collaboration of its friends, on yet another scheme, purportedly to achieve a peaceful resolution of the problem. But I should like to make it clear that, whatever deals are being worked out, they will not be acceptable to Africa unless they conform to the guidelines set out in the recent resolution of the OAU adopted at Libreville, Gabon. Furthermore, we consider the full participation of SWAPO, the authentic representative of the people of Namibia, at all stages of the negotiations for any arrangement as absolutely necessary. Similarly, any arrangement which will be arrived at must be acceptable to SWAPO.
110.	On Zimbabwe, our position is just as firm. The racist regime of Ian Smith has lasted for far too long. Its continued existence is not only an affront to the basic rights and dignity of the people of Zimbabwe but is also a serious threat to peace and security in the region. The international community should not therefore be satisfied with mere condemnation of the racist regime's repeated acts of aggression against neighbouring African States. Rather, the world body, especially the Security Council, must ensure that aggression is punished. While welcoming proposals for establishing majority rule, provided all aspects of those proposals conform with the aspirations of the people of Zimbabwe, Ethiopia reaffirms its total support for and solidarity with the liberation movements in Zimbabwe.
111.	In our deliberations on the colonial and racial questions of southern Africa, we believe that we should be guided by the principles enunciated in the Maputo Declaration in Support of the Peoples of Zimbabwe and Namibia, and the Programme of Action for the Liberation of Zimbabwe and Namibia, both of which were adopted by the Maputo Conference in the spring of 1977, as well as those enunciated by the World Conference for Action against Apartheid, held in Lagos last August.
112.	Moreover, in the face of the continuing obduracy of the racist regime in South Africa and Zimbabwe, Ethiopia firmly believes it is high time that the Security Council should, at long last, rise to the challenge and enforce comprehensive mandatory sanctions against those two international outlaws.
113.	My delegation also notes with regret that no tangible progress has yet been made to resolve the Middle East problem. The situation in the area thus remains as explosive as ever. The ingredients necessary for any durable peace in the region-including Israeli withdrawal from occupied Arab territories, the rights of the Palestinian people to a homeland and, concurrently, the right of every State in the area to independent existence-are already recognized in the relevant United Nations decisions. My delegation therefore ardently hopes that, with a view to a speedy implementation of those decisions, the current efforts to reconvene the Geneva negotiations on the Middle East will produce positive results.
114.	Ethiopia's firm position with regard to scrupulous respect for the unity and territorial integrity of non-aligned Cyprus remains unchanged.
115.	In the area of disarmament, it is regrettable to note that significant progress has not been achieved over the last year. The most recent worth-while achievements in the field of arms control have been those of a decade ago. Since the l%0s progress has been painfully slow, while expenditure on armaments has been increasing enormously. Resources that could be used for development are still being diverted to the production and stockpiling of ever more destructive weapons. N1 delegation ardently hopes that the forthcoming spec session of the General Assembly devoted to disarmament will focus on these and related problems and generate a new and effective impetus towards genuine disarmament, especially nuclear disarmament, since nuclear arms at present pose the most serious danger for the future of mankind.
116.	In the economic sphere, the relations of the developing countries with the industrialized countries are still suffering the consequences of the existing unjust and inequitable world economic order. At a time when exploitation has to give way to co-operation and when domination has to be replaced by interdependence, it is regrettable to see that the industrialized countries are still upholding past practices in the interests of preserving their privileged status. We believe that it would be to their long-term advantage to remedy the injustices of the past and face the realities of today, for a world divided between conspicuous wealth and abject poverty cannot provide an atmosphere conducive to peaceful coexistence.
117.	Unfortunately, the industrialized countries are still not prepared to engage in a serious effort at eliminating global injustice and inequality. For almost three decades developing countries have been demanding a fundamental revision of international economic relations. It is regrettable to note, however, that developed countries are rather unwilling to respond to that justified demand by committing themselves to solving the pressing problems of the developing countries. This is clearly demonstrated by the lack of concrete results in the negotiations conducted both within the United Nations and in other forums.
118.	The Conference on International Economic Cooperation or the so-called North-South dialogue, which was held in Paris, did not produce any tangible result after 18 months of protracted negotiations. Similarly, the fourth session of UNCTAD adjourned without much success, thus further frustrating the expectations and aspirations of the developing countries.
119.	Evidently, the present world economic order is incapable of redressing the inequality and injustice that characterize the gap between the "haves" and the "have- nots". Hence, a thorough restructuring of the words economic order is an imperative of our times. The new international economic order, which must be based on the principle of shared prosperity, justice and common benefits, should recognize the fact that the problem of development is the joint responsibility of the industrialized and the developing countries.
120.	In the field of trade, developing countries must be assured of their due share of benefits through free access for their commodities to the markets of the industrialized countries. The prices paid for their products must be equitable and remunerative. The new order should also provide some mechanism for alleviating the crushing burden of debt-servicing. In short, it must enable the third world to maintain self-sustained development. Similarly, to the extent that collective self-reliance through co-operation is one way of promoting socio-economic transformations, developing countries should reorient their efforts towards strengthening co-operation among themselves.
121.	My delegation is no less convinced that the solution of the crucial economic and social problems facing the international community today will have a most salutary effect on universal respect for the fundamental rights of all peoples. We believe that while the masses, the most preponderant majority inhabiting the planet earth live in squalid misery and abject poverty, the international community can hardly be satisfied in promoting only the marginal aspects of the rights of that majority.
122.	It is within this broader context that Ethiopia views the need for universal respect for basic human "rights. We are deeply concerned about human rights precisely because one of the strongest driving forces which brought about the Ethiopian popular revolution of 1974 was undoubtedly the deplorable state of human rights which prevailed in Ethiopia under the feudal regime. By concealing from the Ethiopian people and the world at large the fact that, in two of our administrative regions alone, more than 200,000 Ethiopians were dying of famine, that oppressive regime, in its pursuit of vainglory, deprived my compatriots of even the right to life itself.
123.	One of the greatest achievements of the Ethiopian revolution was, therefore, to emancipate the Ethiopian masses from the degrading servitude, methodical oppression and exploitation under which they had languished for so long. The demolition of the feudal structure in Ethiopia liberated millions of serfs, tenant farmers and workers from the servitude to which they had been subjected by restoring ownership of all lands and all major means of production and distribution, as well as the principal financial institutions, to the Ethiopian people. Similarly, such progressive measures as the new labour legislation and the proclamations establishing peasants' and urban dwellers' co-operative associations have created conditions whereby, for the first time, the Ethiopian people as a whole can enjoy fundamental liberties and be assured of the protection and development of their rights as free men. By establishing the Provisional Office for Mass Organization, the Provisional Military Government of Socialist Ethiopia is also advancing the Ethiopian people towards the full exercise of their democratic rights.
124.	Thus the new social and economic structure we are building in Ethiopia is directed not only at ensuring marginal aspects of fundamental liberties but, to an even larger measure, the economic and social rights of Ethiopians as a whole, without any distinction whatsoever. The content, direction and objective of the progressive changes which are taking place in Ethiopia, as well as our continued commitment to a non-aligned foreign policy, are clearly spelled out in our Programme of National Democratic Revolution, which has the full support of the Ethiopian people.
125.	Over and above the reaction that such far-reaching changes inevitably generated on the part of vested interest groups of the old order, there was that of some external forces, averse to progressive change, which also chose to react negatively to our popular revolution. At the very moment when Ethiopia was making a maximum effort to rid itself of the sordid legacy of feudalism and to build a new political, social and economic order on solid foundations of equality and justice, thereby ensuring fundamental human rights for all Ethiopians, certain outside forces apparently thought that, by their concerted effort, they could reverse that historic current of change. Not content with frantic and hostile activities directed against the Ethiopian revolution, one of these forces is now engaged in naked aggression against Ethiopia, its unity and territorial integrity.
126.	Over a period of nearly two years, the Government of Somalia has been infiltrating its regular troops into Ethiopia, for the deliberate purpose of committing an aggression short of a full-scale conventional war. These troops, which were heavily armed with sophisticated weapons such as missiles and anti-tank and anti-aircraft weapons, had carried out systematic and extensive terror and sabotage in eastern and south-eastern Ethiopia. These infiltrators, while inflicting considerable loss of life, have also wrought immense havoc on the economy of the area by destroying villages, towns and major communication facilities, including the only railway line in the region, as well as agricultural settlements and other development projects established by our own efforts and through international assistance. The Government of Somalia will have to bear full responsibility in this respect.
127.	Realizing that the troops thus infiltrated had failed to achieve its expansionist objectives, the Government of
Somalia embarked upon> a full-scale and open war of aggression on Ethiopia on 23 July 1977, using tanks and combat aircraft. As a result of this, a savage war is now raging between the invading Somalia forces and the defending Ethiopian troops inside Ethiopian territory.
128.	Despite the preposterous claims of the Somali Government that the present war of aggression is actually being waged by a so-called "liberation front", the whole world now recognizes that this ingenious fabrication is quite ridiculous. Somalia's persistent denial of involvement in the undeclared war it has itself initiated and is relentlessly prosecuting is obviously motivated by a desire to conceal the extent of its atrocities. This in itself, far from diminishing its accountability, would only compound the crimes it is committing against the Ethiopian people and the peace and tranquillity of the region.
129.	By its present aggression, Somalia not only has violated the cardinal principles of the Charters of both the OAU and the United Nations, but has also trampled underfoot a more recent decision of the General Assembly adopted at its twenty-fifth session. A brief quotation will suffice to amplify my point. In paragraph 5 of its resolution 2734 (XXV), on the strengthening of international security, the General Assembly solemnly reaffirmed, among other matters:
"... that every State has the duty to refrain from the threat of use of force against the territorial and political independence of any other State, and that the territory of a State shall not be the object of military occupation resulting from the use of force in contravention of the provisions of the Charter ... and that every State has the duty to refrain from organizing, instigating, assisting or participating in acts of civil strife or terrorist acts in another State."
130.	It is common knowledge that the root cause of the present aggression is none other than the expansionist ambition of successive regimes in Somalia. Over the years, successive Governments and leaders of Somalia have publicly reiterated this ambition, which is enshrined in the Somali Constitution and on the Somali national flag in the form of a five-pointed star. While the two points on the Somali flag represent the former British and Italian colonies, the rest are supposed to symbolize eastern Ethiopia, the Republic of Djibouti and the northern region of Kenya. One may very well wonder about the grounds on which this lust for other people's land could be based. Essentially, it is based on the untenable and absurd assumption that any land on which ethnic Somalis live must be part and parcel of the Republic of Somalia and that therefore the Government in Mogadishu does not recognize international treaties, United Nations resolutions and or OAU decisions pertaining to inviolability of state frontiers.
131.	In this context, it is relevant to recall certain basic facts. The history of the Horn of Africa, especially of the last 400 years, has been a history of successive "waves" of migrations from the lowlands to the more fertile highlands, new groups displacing earlier ones. In these successive migrations, the Somali tribes are late arrivals in the region. In their migrations to and expansions in the Horn, they displaced the original inhabitants of the region, who live today in Ethiopia and in the rest of East Africa. Indeed, at the beginning of their appearance on the scene, the Somalis were largely restricted to the northern part of present-day Somalia. In time, however, they pushed in different directions, particularly to the south, and took over the Benadir Coast. Because of ecological conditions of the country, this expansion to the south and in other directions has taken place over a long period and, even now, is apparently a continuing trend.
132.	The population of Somalia, being largely nomadic, has never in history known the confines and restrictions of national frontiers. The only boundary known to them has been the furthest limit to available pasture. It is on the basis of this nomadic habit that the Government in Mogadishu lays its claims to the territories of its neighbours and pursues their realization through armed aggression.
133.	If Somalia's attempt to annex eastern Ethiopia is based on the assumption that there is a Somali minority within Ethiopia, then such a reasoning, apart from being a calculated misrepresentation of the polytechnic nature of the Ethiopian polity, is apt to create a dangerous precedent exposing Africa, and perhaps even the rest of the world, to the forces of violence and instability.
134.	The fact remains that there is not a single African country which does not have distinct ethnic groups straddling its borders. For example, the Bakongo are to be found in Zaire, Congo and Angola; the Ewe are divided between Ghana and Togo; the Yoruba between Nigeria and Benin; the Ben Amir between Ethiopia and the Sudan; the Masai between Kenya and Tanzania; the Hutu between Burundi and Rwanda; and so on. Similar examples can also be extensively cited outside the African continent. Therefore, if one were to be swayed by the irrational argument of the Mogadishu authorities, it means that the map of the entire world would have to be redrawn on the basis of ethnicity.
135.	As if its racist claim to other countries' land, which is no different from Hitler's Anschluss, were not enough, the Somali Government has based its foreign policy on systematic denunciation of international agreements and decisions. Thus, over the years, Somalia has consistently rejected the series of treaties that have defined its borders, the Trusteeship Agreement that clearly endorsed the relevant treaties delimiting the boundaries of Italian Somaliland, and resolutions of OAU and the non-aligned countries in respect of boundaries, as well as the relevant provisions of the Vienna Convention on the Law of Treaties and the draft articles on succession of States in respect of treaties.
136.	By rejecting the international boundary agreements signed prior to its independence on the ground that it had not participated in their formulation Somalia has in effect denounced the Trusteeship Agreement, which is clearly based on those same boundary agreements. The boundary agreements, together with the Trusteeship Agreement, are the only basis for its subsequent emergence as an independent State. Clearly Somalia could not be a party to the boundary agreements for the simple reason that it did not exist as a State prior to 1960. Notwithstanding Somalia's position the fact remains that the United Nations recognized the international agreements when drawing up the Trusteeship Agreement for the Territory of Somaliland under Italian Administration. In the words of Article 1 of the Agreement:
"The territory to which this Agreement applies is the territory formerly known as Italian Somaliland, hereafter called the Territory, bounded by the Somaliland Protectorate, Ethiopia, Kenya, the Gulf of Aden and the Indian Ocean. Its boundaries shall be those fixed by international agreement"—I repeat, "Its boundaries shall be those fixed by international agreement"—"and, in so far as they are not already delimited, shall be delimited in accordance with a procedure approved by the General Assembly."
137.	When drawing up the Trusteeship Agreement the United Nations therefore not only recognized the validity of the international boundary agreements but also determined that the only outstanding issue was one of border demarcation. Yet Somalia wishes to change this simple issue of boundary demarcation into a territorial one.
138.	Somalia's rejection of OAU decisions is based on the even more untenable premise that its dreams of expansion predate the establishment of the OAU. It is on this ground that Somalia refuses to accept the validity of OAU resolution AHG/Res.16 (I) of July 1964 which states, inter alia, that the OAU:
"Considering that border problems constitute a grave and permanent factor of dissension,
"Considering further that the borders of / 'can States, on the day of their independence, constitute a tangible reality,
"Solemnly' declares that all Member States pledge themselves to respect the borders existing on their achievement of national independence."
139.	Thus Somalia would attempt to obstruct every effort by the OAU to play a constructive role because, according to its reverse logic, the Organization would always be younger than the dispute it would endeavour to settle.
140.	Apart from its rejection of all international agreements, Somalia also maliciously attempts to portray Ethiopia as a "black colonialist". This, of course, is a deliberate distortion of history, designed to provide a rationale for Somalia's expansionist ambitions concerning Ethiopia. That Ethiopia through the centuries had to struggle against successive waves of colonialism is well known and recorded. The fact that it has by and large succeeded in holding on to what has always belonged to it surely cannot be invoked against it. Ethiopia, while maintaining its national independence, has however been a victim of colonial encroachments and intrigues.
141.	In the face of the colonial scramble for Africa Emperor Menelik II of Ethiopia wrote a circular letter to the European Powers on 10 April 1891 in which he specifically stated: "If the powers at a distance come forward to partition Africa between them, I do not intend to be a silent spectator."
142.	Somalia's distorted interpretation of that letter has been heard very often. However, the explicit and implicit content of Menelik's letter was simply a clear warning to the Powers that he would resolutely defend the independence and territorial integrity of Ethiopia. As subsequent events have amply demonstrated, it is obvious that Menelik had neither the intention nor the dubious distinction of dismembering other African countries.
143.	Distorted and malicious interpretations of his intentions notwithstanding, indeed Menelik did not remain a silent spectator. As it came to pass, five years later Italian colonialism launched its aggression against Ethiopia. Menelik kept his word by defeating the Italian colonialists at the historic battle of Adowa in 1896, thus dealing a blow to the myth of the invincibility of European colonial forces.
144.	In its obsession with expansionism and the promotion of the illusion of Greater Somalia which it had inherited from its colonialist mentors, the Government of Somalia spares no effort in every forum to portray Ethiopia's demographic composition as if it were a negative phenomenon. Somalia does this with a view to manipulating this poly-ethnicity of the Ethiopian people for its own ends. There is no doubt that such a design is doomed to failure.
145.	Like so many other nations, Ethiopia is proud of the religious, ethnic, linguistic and cultural diversity of its people—a diversity which is an asset, especially as it embarks upon progressive national reconstruction and development in conditions of freedom, justice and equality.
146.	Not least important is the fact that the Mogadishu Government has often invoked the principle of self- determination to serve its own expansionist purposes. The principle of self-determination was enshrined in the Charter of the United Nations for the sole purpose of promoting the legitimate rights of peoples under colonial domination to freedom and independence. One beneficiary of this principle has been Somalia, which now wishes to distort its content and meaning to suit its expansionist designs. I should like to emphasize once and for all that the principle of self-determination was never conceived, nor is it meant to serve, as an instrument for the dismemberment of existing independent States.
147.	As far as Ethiopia is concerned, because of the complementary nature of the resource endowments of the two countries, His Excellency Lt. Colonel Mengistu Haile Mariam, Chairman of the Provisional Military Government of Socialist Ethiopia, repeatedly reiterated previous proposals to the Somali authorities that we co-operate to develop the resources of the region for the mutual benefit of both countries, that we build a common infrastructure to help promote trade and that we jointly develop the Juba and the Wabi Shibelle river basins, which have their headwaters, in Ethiopia. Furthermore, in the interest of maintaining international peace and security and in the hope of speeding up the growth and development of the area through co-operation, the Provisional Military Government of Socialist Ethiopia further proposed a confederation with Somalia. But Somalia's response to our peaceful and constructive proposals turned out to be the launching of a military offensive.
148.	It is self-evident that in the face of the unprovoked aggression by the Somali regime the Ethiopian people have no choice but to rise in unison and repel that aggression as they have repeatedly done in the past when others have sought to violate their dignity, sovereignty and territorial integrity.
149.	The Ethiopian people are comforted by the fact that their inherent right to defend the independence, unity and territorial integrity of their country is upheld by international law. It is this legitimate right to self-defence which they fully intend to exercise until all the consequences of Somalia's aggression are obliterated.
150.	Somalia's aggression must be repulsed not only because it is directed against the honour and dignity of the Ethiopian people, but also because it seeks to set a dangerous precedent of instability in the African continent by attempting to transform national frontiers into ethnic boundaries. Somalia's aggression must be resisted because it is launched in utter contempt for the sacred principles enshrined in the charters of the OAU, the United Nations and the non-aligned movement. The determined effort of the Ethiopian people to safeguard the territorial integrity of their country is, therefore, not only a fully justified act of self-defence but also an act to uphold the sanctity of these fundamental principles.
151.	The OAU as the competent regional organization to deal with. African problems, continues to be seized of the issues involving Somalia's aggression. In this regard, the General Assembly is well aware of the decision taken at Libreville, Gabon, last August, by the good offices committee of the OAU. By reaffirming the principles of territorial integrity and non-interference in the internal affairs of States, that decision has rejected Somalia's policy of expansionism. Ethiopia continues to have full confidence in the efficacy of the OAU and believes that that regional organization should be afforded every opportunity and all co-operation to resolve the problem in accordance with the provisions of its Charter and the relevant decisions of its principal organs.
152.	If I have dwelt at some length on the brazen aggression being committed against my country by Somalia, it is because we believe that it is our duty to apprise the international community of all aspects of the hostilities now raging in the Horn of Africa. Ethiopia, as a founding
Member of both the United Nations and the OAU is a nation unequivocally committed to the scrupulous respect of all the fundamental principles of international law that govern the conduct of States in their relations with each other and, as such, in its commitment to peace it is second to none.
153.	Ethiopia has always preferred to solve its differences with others through peaceful means rather than by resorting to force. But when, as in the present case, naked aggression is committed against it in contemptuous disregard of the principles of civilized conduct, then no alternative is left to it other than the obligation to act in determined self-defence. That is what the Ethiopian people are now actually engaged in. The international community will no doubt recall that the Ethiopian people successfully defended the honour of their country against Fascist aggression four decades ago. Prepared as they are to make every sacrifice in defending their national unity and territorial integrity, the Ethiopian people are once again determined to discharge their historical obligation of legitimate self-defence in accordance with the charters of the OAU and the United Nations.
 

